       Case: 3:18-cv-00204-jdp Document #: 32 Filed: 04/19/19 Page 1 of 4




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF WISCONSIN


LISA PURTUE,

             Plaintiff,

      v.                                        Case No. 18CV204

STATE OF WISCONSIN DEPARTMENT
OF CORRECTIONS, SHAWNA UECKER,
CHERYL EPLETT, WILLIAM POLLARD,
JIM SCHWOCHERT, MARC CLEMENTS,
KELLI BROWN, KARI BEIER, TONJA
HESSELBERG, WINN COLLINS, MAKDA
FESSAHAYE, AND CATHY JESS,

             Defendants.


                          DECLARATION OF KARI BEIER


      I, KARI BEIER, declare pursuant to 28 U.S.C. § 1746 and under the penalty

of perjury, that the following is true and correct.

      1.     I make this declaration based upon my personal knowledge and my

review of the regularly maintained business records in possession of the Wisconsin

Department of Corrections (Corrections).

      2.     I   am   currently    employed    by     the   Wisconsin   Department   of

Administration, Division of Personnel Management and am the Executive Human

Resources Manager for Region 2, Department of Corrections. In this role I serve as

the Director for the Bureau of Human Resources (BHR). I have held the position of

BHR Director since September 11, 2011.
       Case: 3:18-cv-00204-jdp Document #: 32 Filed: 04/19/19 Page 2 of 4




      3.     As the BHR Director, I am responsible for the human resources

functions at the Department of Corrections to include: policy setting, recruitment

and staffing, classification and compensation, employment relations, affirmative

action/equal opportunity, FMLA management and payroll and benefits.

      4.     In my position, I have access to the personnel records of former

Corrections’ employees.

      5.     Lisa Purtue was employed by Corrections from October 7, 2013 to May

13, 2016. She was an officer at Dodge Correctional Institution      (Dodge) from

December 15, 2013 until her termination.

      6.     Attached and marked as Exhibit 501 is a true and correct copy of Ms.

Purtue’s Appointment Letter.

      7.     On October 7, 2013, Purtue signed an Employee Statement of

Acknowledgement for Executive Directives (“ED”) #2 and #43, Employee Discipline

and Work Rules. Attached and marked as Exhibit 502 is a true and correct copy of

Purtue’s signed Employee Statement of Acknowledgment.

      8.     Attached and marked as Exhibit 503 is a true and correct copy of Ms.

Purtue’s position description.

      9.     Attached and marked as Exhibit 504 is a true and correct copy of Ms.

Purtue’s performance evaluations.

      10.    Attached and marked as Exhibit 505 is a true and correct copy of the

“Disciplinary Action Routing Slip” that Dodge’s HR Director prepared and forwarded

for approval of terminating Ms. Purtue’s employment.




                                        2
          Case: 3:18-cv-00204-jdp Document #: 32 Filed: 04/19/19 Page 3 of 4




      11.      The decision to terminate a permanent employee is reviewed by the

Management Advisory Team (MAT.) The MAT involves the BHR Director as well as

staff from Employment Relations, Office of Diversity and Employee Services (ODES),

and Office of Legal Counsel (OLC). I attended the MAT meeting on May 12, 2016 that

involved a discussion of Purtue.

      12.      I received a copy of the investigation summary and comparators

prepared by Employment Relations. During the MAT meeting, there was a discussion

of the facts, comparators, and recommendation. The MAT can agree or disagree with

the recommendation. I have been in many meetings where the MAT will either

recommend an escalation or determine that the recommendation is excessive.

      13.      Terminations also need to be reviewed and approved by the BHR

Director. I attended the May 12, 2016 meeting and supported terminating Purtue’s

employment for lying and falsifying documents, which resulted in an inmate being

referred to law enforcement for no reason.

      14.      I signed-off on the decision to terminate Ms. Purtue in my role as a

member of the MAT team and as BHR Director. My decision was not based on her

gender.

      15.      Attached and marked as Exhibit 506 is a true and correct copy of Ms.

Purtue’s termination letter.

      16.      Attached and marked as Exhibit 508 is a true and correct copy of the

October 2015 DOC-1271A Employee Investigation packet for Mr. Purtue.




                                          3
       Case: 3:18-cv-00204-jdp Document #: 32 Filed: 04/19/19 Page 4 of 4




Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is
true and correct.

Executed on April 15, 2019.

                                       s/ Kari Beier
                                        Kari Beier




                                          4
